IN THE SUPREME COURT OF THE STATE OF NEVADA


                    AMBER JOHNSON,                                          No. 85633
                                             Appellant,
                                vs.
                    CHRISTOPHER M. HORODESKY,
                                     Respondent.
                                                                                   FILE
                                                                                   NOV 1 7 AVZ
                                                                                   E VAR   A. SROWN
                                                                              C       eF        = COURT

                                         ORDER DISMISSING APPEAL              BY
                                                                                     DEPUTY CLERK
                                                                                               -


                                This is a pro se appeal from an order sealing the documents and
                    record, apart from the final judgment, in this case. Eighth Judicial District
                    Court, Family Court Division, Clark County; Michele Mercer, Judge.
                                Review of the documents submitted to this court pursuant to
                    NRAP 3(g) reveals a jurisdictional defect. Specifically, the order designated
                    in the notice of appeal is not substantively appealable. See NRAP 3A(b).
                    This court has jurisdiction to consider an appeal only when the appeal is
                    authorized by statute or court rule. Brown v. MHC Stagecoach, LLC, 129
                    Nev. 343, 345, 301 P.3d 850, 851 (2013) (this court may only consider
                    appeals authorized by statute or court rule).     No statute or court rule
                    provides for an appeal from an order such as that challenged by appellant.
                    This court lacks jurisdiction and
                                ORDERS this appeal DISMISSED.




                                            Hardesty


                                              , J.                                              J.
                    Stiglich                                   Herndon
SUPREME COURT
     OF
   NEVADA

(0) I 947A 44SPID
                                                                              Z-Z-         36/ea
                cc:   Hon. Michele Mercer, District Judge, Family Court Division
                      Amber Johnson
                      Carman & Price
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A